Citation Nr: 1549660	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-24 642	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for a neck disability.

Entitlement to service connection for a back disability.

Entitlement to service connection for a disability of the fingers, 

Entitlement to service connection for a disability of the knees, 

Entitlement to service connection for a disability of the ankles.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for osteoarthritis affecting the neck, back, fingers, knees, and ankles.

The appeal encompasses any disability affecting the neck, back, fingers, knees, and ankles.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In January 2015, the Board granted service connection for tinnitus and remanded the neck, back, finger, knee and ankle issues for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Board remanded this matter to obtain a VA opinion addressing whether the Veteran has a current disability affecting the neck, back, fingers, knees, and ankles that is related to his service or proximately due to or aggravated by his service-connected rheumatoid arthritis.  The Board's remand asked the examiner to address four specific questions:  1.) whether the Veteran had a current disability affecting the neck, back, fingers, knees, and ankles; 2.) whether the current disability, if found, had its onset in service or within one year of separation of service or was otherwise related to service; 3.) whether the current disability, if found, was caused by the service-connected rheumatoid arthritis; and 4.) whether the current disability, if found, had been aggravated by the service-connected rheumatoid arthritis.

In May 2015 a VA examiner found that the Veteran had a current disability affecting the neck, back, fingers, knees, and ankles, but he failed to identify the nature or diagnosis for the disability.  He also failed to provide a rationale for his negative nexus opinion regarding direct service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304.  With respect to secondary service connection, the examiner noted an April 2009 opinion from a private rheumatologist, as directed, to support his opinion that the Veteran's current disability was not proximately due to or aggravated by service-connected rheumatoid arthritis.  The examiner opined that it was not likely the Veteran had ever had rheumatoid arthritis, but he did not address the private rheumatologist's statement that the Veteran might have sero negative rheumatoid or reactive arthritis that had become chronic.  Furthermore, the examiner relied heavily on indications in the Veteran's service treatment records that in-service complaints of joint pain were the result of somatization and not based on any objective findings.  The examiner did not address whether current disabilities were related to an in-service somatic disorder.  Thus, the May 2015 opinion is insufficient.  Where an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Additionally, the May 2015 examiner noted that he had reviewed VA treatment records that have not been associated with the Veteran's claims file.  The Veteran's electronic claims file does not contain any VA treatment records.  Efforts must be made to ensure all available VA treatment records are associated with the Veteran's claims file pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all available records of VA treatment for the disabilities at issue in this appeal with the electronic claims file.  If there are no outstanding VA treatment records, this must be documented in the claims file.

2.  Schedule the Veteran for a new examination, preferably with an examiner other than the May 2015 examiner, to obtain an opinion addressing whether the Veteran has a current disability affecting the neck, back, fingers, knees, and ankles that is at least as likely as not the result of his service or proximately due to or aggravated by service-connected rheumatoid arthritis.

The examiner must address the following in the examination report:

	a.)  Does the Veteran have a current disability affecting the neck, back, fingers, knees, or ankles?  If a current disability is found (one present at any time since 2008), identify the disability.

	b.)  If a current disability is found, is it at least as likely as not that the current disability had its onset in service, or within one year of separation from service (in the case of arthritis), or is it otherwise the result of service, to include an in-service injury or disease?  The examiner should opine whether the current disability is related to a somatic or other psychiatric disability identified in service.

	c.)  If a current disability is found that is not deemed to be the direct result of a disease or injury in service, is it at least as likely that the current disability is proximately due to or aggravated by his service-connected rheumatoid arthritis?  

	If aggravation is found, state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must provide reasons for all opinions.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

3.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that a current disability affecting the neck, back, fingers, knees, and ankles is a manifestation of somatic symptom disorder that had its onset in service or is otherwise related to service.

The examiner must provide reasons for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

